COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-14-00193-CV
Style:                      Fertitta Hospitality, LLC
                            v Brandon A. Backe, Joseph P. Belluomini, Shannon Belluomini, Chris Cornwell,
                            Matthew L. Goodson, Michael R. McMiillan, Daniel Cole O'Balle, Gilbert E. OBalle, Jr.,
                            Justin Packard, Calvin Silva, Aaron Trevino and Charles Young
Date motion filed*:         August 1, 2014
                            Motion of Appellant Fertitta Hospitality, LLC to Extend Time to File Its Reply Brief
Type of motion:             Pursuant to Rule 10.5(b)
Party filing motion:        Appellant
Document to be filed:       Appellant's Reply Brief

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                  Granted
                  If document is to be filed, document due:

                     The Clerk is instructed to file the document as of the date of this order
                     Absent extraordinary circumstances, the Court will not grant additional motions to extend
                  time

                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)


          Appellant’s motion to extend the time to file its reply brief is GRANTED. Accordingly, Appellee
          Daniel Cole O’Balle’s motion to strike appellant’s reply brief is DENIED.


Judge's signature: /s/ Jane Bland
                   Acting individually               Acting for the Court


Date: September 4, 2014




November 7, 2008 Revision